Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/122,374, filed 12/15/2020, which is a divisional of application 15/447,325, filed 3/2/2017, now U.S. Pat. No. 10,876,354.
Claims 1-13 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoff(U.S. Pat. Appl. Publ. 2009/0165779) in view of Selogy(U.S. Pat. Appl. Publ. 2018/0058143).
Hoff discloses a roller shade motor system comprising:
a roller shade(3);
a roller shade motor(6) adapted to move the roller shade upon receipt of roller shade motor motion commands; and
a roller shade motor controller(8) adapted to engage the shade motor (6) to raise the roller shade (3) a first height(see para. [0049]); and
engage the shade motor (6) to lower(see para. [0060]) the roller shade (3) a second height ([0060]).
Hoff lacks measuring a shade-up current level, measuring a shade-down current level, averaging the shade-up current level and shade-down current level to determine an average current level, and determining a shade motor torque level based on the average current level
However, Selogy discloses measuring a shade-up current level (see para. [0125]-[1028] discloses current sampling for a period, see para. [0004] discloses raising), measuring a shade- down current level (see paras. [0125]-[1028] discloses current sampling for a period, see para. [0004] discloses lowering), averaging the shade-up current level and shade-down current level to determine an average current level (see para. [0125]-[1028]), and determining a shade motor torque level (Hoff: see paras. [0013], [0040]) based on the average current level (Selogy: see paras. [0125]- [0128]).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the claimed invention to modify the system of Hoff with measuring
.

Claims 2-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff in view of Selogy, as applied to claim 1 above, and further in view of Grehant(U.S. Pat. Appl. Publ. 2010/0231156) and Pauilhac(FR2816465).
	Hoff and Selogy disclose the system of claim 1, wherein the controller is adapted to:
issue a first roller shade motion command to move the roller shade a first distance(see para. [0049]);
measure a first torque level indicator (see paras. [0013], [0040], 9 being an indicator) in regard to a power supply voltage (see para. [0044] disclosing a power supply) being supplied to the shade motor (6) during movement of the shade through the first distance;
determine a first torque level (see paras. [0013], [0040]) based on the measured first torque level indicator (see paras. [0013], [0040], 9 being an indicator);
obtain a roller shade motor motion parameter (see para. [0042], distance traveled) based on torque levels (see paras. [0013], [0040]); and
apply the roller shade motor motion parameter (the new distance, the re- defined first end of travel position of paras.[0042]-[0043]) to the shade motor (6) whenever the

	Hoff and Selogy lack a first set of roller shade motor motion parameters from a table, and measuring occurring during movement of the roller shade through the first distance.
However, Grehant discloses obtaining a first set of roller shade motor motion parameters (see para. [0037], and/or F1/F2, see also Claim 6 disclosing parameters) from a table (see para. [0080)).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the claimed invention to modify the system of Hoff with obtaining a first set of roller shade motor motion parameters from a table as disclosed by Grehant in order to better control the shade system by allowing multiple parameters instead of a single parameter, increasing accuracy of movement thereof, and as obtaining parameters from a table is very well known and common in the art.
Hoff and Selogy lack the measuring during movement of the shade through the first distance. 
Pauilhac discloses measuring occurring during movement of the roller shade(1) through the first distance(see page 6, 3rd full paragraph of the English translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoff with measuring occurring during movement of the roller shade through the first distance as disclosed by Pauilhac in order to understand the torque on the shade during all movement in a manner such that if the maximum torque level is exceeded or undervalued, torque may 
Regarding claim 3, Hoff as modified discloses the system according to claim 2, wherein the first torque level indicator (9 of Hoff) comprises: a first current level in a power supply (Claim 6) voltage being supplied to the shade motor (Claim 6) during movement of the roller shade over the first distance (as disclosed above with respect to Hoff).
Regarding claim 5, Hoff as modified discloses the system according to claim 2, Grehant discloses wherein the table based on torque levels comprises: a plurality of motor motion parameters ([0037], and/or F1/F2, see also Claim 6 disclosing parameters) for each of n different ranges of torque values (Hoff: [0013], [0040]).
Regarding claim 7, Hoff as modified discloses the system of claim 2, wherein the first distance(see para. [0049]) equals a first upward movement distance(see para. [0050]) and a first downward movement distance(see para. 0060]) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoff and Selogy and Grehant and Pauilhac, as applied to claim 5, and further in view of Feldstein(U.S. Pat. Appl. Publ.  2012/0048481).
Hoff as modified discloses the system according to claim 5, but fails to disclose wherein the plurality of motor motion parameters comprise: at least one of (a) a set of proportional, integrative, and derivative (PID) values, (b) a PID sampling frequency; (c) 
However, Feldstein discloses wherein the plurality of motor motion parameters comprise: at least one of (a) a set of proportional, integrative, and derivative (PID) values, (b) a PID sampling frequency; (c) a minimum speed of the roller shade motor; a commutation method; (d) a ramp-up boost value; and (e) a ramp-damp boost value ([0017] disclosing use of a PID loop, [0114] disclosing PID, [0110] disclosing a ramp-up algorithm, [0146] disclosing a PID loop to determine voltage, inputs including shade length, positions of the lower end of the shade, and shade position displacement data, [0161] disclosing both time and position PID loops, [0149] disclosing a secondary velocity PID loop, [0150] disclosing a separate time PID loop, [0151] disclosing a ramp- up algorithm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoff wherein the motor motion parameters comprise: at least one of (a) a set of proportional, integrative, and derivative (PID) values, (b) a PID sampling frequency; (c) a minimum speed of the roller shade motor; a commutation method; (d) a ramp-up boost value; and (e) a ramp- damp boost value as disclosed by Feldstein in order to prevent jarring or a shaky result from starting position (in terms of using a ramp-up algorithm — see [0151]), and to ensure the shade velocity is zero at the fully opened position to ensure the lower end of the shade moves to a particular position in a particular amount of time (regarding use of PID values — see [0158).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are allowed.
No prior art of record shows a system, with a controller having the elements in combination with the phase shift difference measured between the current input to a power supply voltage during movement of the shade over a first distance, and a shaft angular position, the shaft used to rotationally raise and lower the shade, nor any motivation to do so. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/